           Case 1:20-cv-01726-AJN Document 19
                                           20 Filed 09/01/20
                                                    09/02/20 Page 1 of 1



JEFFREY S. DUBIN, P.C.                                                       TELEPHONE
464 NEW YORK AVENUE                                                          (631) 351 0300
SUITE 100                                                                    TELECOPIER
HUNTINGTON, NEW YORK 11743                                                   (631) 351 1900
                                                                             INTERNET
Jeffrey S. Dubin                                                             DubinJS@cs.com


Amy E. Strang


                                                      September 1, 2020

Via ECF
Honorable Alison J. Nathan
40 Foley Square
New York, NY 10007

Re:     Trustees of the Local 272 Funds v. Parking 56 LLC
        Civil Action No.: 20 CV 01726 (AJN)                                          9/2/2020

Dear Judge Nathan,

I am one of the attorneys for the Plaintiffs, the Trustees of the Local 272 Funds. I request that the
initial pre-trial conference scheduled for September 18, 2020, at 3:15 p.m., be adjourned as the
defendant has failed to respond to plaintiff's complaint, and we filed a motion for a default on July
7, 2020.

One prior request for an adjournment was made on May 27, 2020.

 7KH ,QLWLDO 3UHWULDO &RQIHUHQFH FXUUHQWO\
 VFKHGXOHG IRU 6HSWHPEHU   LV                 Very truly yours,
 DGMRXUQHG VLQH GLH 62 25'(5('
                                                      /s/ Amy E. Strang

                                              9/2/2020
cc: Parking 56 LLC via mail
